Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  August 19, 2016                                                                        Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  150643(102)                                                                                  Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                             Joan L. Larsen,
                                                                                                         Justices
            Plaintiff-Appellee,
                                                              SC: 150643
  v                                                           COA: 313670
                                                              Wayne CC: 94-000424-FH
  BOBAN TEMELKOSKI,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the third motion of plaintiff-appellee to extend the
  time for filing its brief on appeal is GRANTED. The brief submitted on August 17,
  2016, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              August 19, 2016